 

TRANSFER AGREEMENT

 

This Transfer Agreement (“Agreement”) is made as of the 11th day of August, 2017
by and between Jay Joshi, MD (hereinafter referred to as “Executive”), being an
officer and director of National Pain Centers, Inc., a Nevada corporation
(hereinafter referred to as “NPC”), and Wellness Center USA, Inc., a Nevada
corporation and owner of all issued and outstanding shares of stock in NPC
(hereinafter referred to as the “Company”), and NPC.

 

RECITALS:

 

The Company is engaged in the business of providing certain healthcare and
encryption and authenticating solutions, products and services through certain
subsidiary entities owned or controlled by the Company, including NPC (the
“Company Business”).

 

NPC is engaged in the business of acquisitions and management of top-tier
medical practices in the interventional and multi-modal pain management sector,
providing administrative Interventional and Multimodal Pain Management NPC
Business (the “NPC Business”).

 

The Company wishes to discontinue its operation of the NPC Business and to
expand into other areas of the health-care field which are complementary with
the Company Business, so that it might increase the potential value of issued
and outstanding shares of common stock in the Company (the “Company Shares”).

 

The Executive desires to acquire from the Company, and the Company desires to
transfer to the Executive, all issued and outstanding shares of common stock in
NPC (the “NPC Shares”), representing 100% voting and ownership control of all
issued and outstanding shares of stock in NPC.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the respective
representations, warranties and agreements contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

Certain Definitions

 

As used in this Agreement, and in addition to any other defined terms used
herein, each of the following terms shall have the following meaning:

 

1.1Affiliate.  “Affiliate” of a Person shall mean a Person that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the first Person. 

 

1.2Associate.  “Associate” of a Person shall mean (i) an Affiliate of such
Person; or (ii) a relative or spouse of such Person, or a relative of such
spouse; or (iii) any trust or other estate in which such Person (or any relative
or spouse of such Person) has a substantial beneficial interest or as to which
such Person (or any relative or spouse of such Person, or a relative of such
spouse) serves as a trustee or in a similar fiduciary capacity. 

 

1.3Closing.  “Closing” shall mean the delivery of the documents and materials
described in Section 3. 

 

1.4Closing Date.  “Closing Date” has the meaning set forth in Section 3.1. 

 

1.5ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended. 

 

1.6Financial Statements.  “Financial Statements” shall meaning the financial
statements of NPC and the Company, respectively, as further identified herein. 

--------------------------------------------------------------------------------

1.7Indebtedness.  “Indebtedness” shall mean (i) all obligations for borrowed
money, whether current or funded, secured or unsecured; (ii) all obligations on
the deferred purchase price of any property or NPC Business; (iii) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller, owner or lender under such agreement in the event of
a default may be limited to repossession or sale or such property); (iv) all
obligations secured by a purchase money mortgage or other Lien to secure all or
part of the purchase price of property subject to such mortgage or Lien; (v) all
obligations under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases; (vi) any
obligation in respect of bankers’ acceptances or letters of credit; (vii) any
obligations secured by Liens on property, whether or not such obligations were
assumed at the time of acquisition of such property; (viii) all obligations of a
type referred to in clause (i), (ii), (iii), (iv), (v), (vi) or (vii) above
which is directly or indirectly guaranteed by any Affiliate; (ix) any accrued
and unpaid interest or other charges on any of the foregoing obligations; (x)
present, future or contingent payment obligations under any qualified or
non-qualified welfare, benefit or other plan, agreement or arrangement with any
former or present employee or Associate of such employee; (xi) Taxes; and (xii)
all other forms of obligations except trade accounts payable and accrued
expenses incurred in the ordinary course of business. 

 

1.8Intellectual Property.  “Intellectual Property” shall mean trademarks,
service marks, trade names, trade dress, copyrights, and similar rights,
including registrations and applications to register or renew the registration
of any of the foregoing, patent and patent applications, and inventions,
processes, designs, formulae, trade secrets, know-how, confidential information,
and all similar intellectual property rights, and licenses of any of the
foregoing. 

 

1.9Lien.  “Lien” shall mean any mortgage, trust deed, pledge, security interest,
claim, charge or encumbrance of any kind. 

 

1.10Material and Materially.  “Material” and “Materially”, unless otherwise
specifically defined, shall mean and include any specified item, event or matter
which, in the aggregate, results in, or may have as a result, an impact which
exceeds or may exceed $25,000.00. 

 

1.11Person.  “Person” shall mean any individual, business corporation, municipal
or not-for-profit corporation, trust, general or limited partnership, limited
liability company, joint venture, unincorporated association, joint stock
company, or any other entity or organization of any kind, and any governmental
entity, including any agency or political subdivision thereof. 

 

1.12Securities Act.  “Securities Act” shall mean the Securities Act of 1933. 

 

1.13Tax Returns.  “Tax Returns” shall mean all returns, amended returns,
declarations, statements, reports, information statements, declarations of
estimated taxes, backup withholding returns or reports and other documents
required to be filed in respect of Taxes. 

 

1.14Taxes.  “Taxes” shall mean all federal, state, municipal, local and foreign
taxes, customs, duties, fees, levies, assessments or charges of any kind
whatever including, but not limited to, income, alternative minimum income,
franchise, profits, windfall profits, gross receipts, excise, sales, use,
license, lease, service, service use, transaction, occupation, severance, stamp,
premiums, energy, environmental, withholding, payroll, employment, unemployment,
Social Security, worker’s compensation, ad valorem, real or personal property,
and capital taxes, and any interest, penalties, additions to tax or other
additional amounts with respect thereto. 

 

ARTICLE II

Transfer of the NPC Shares

 

2.1Transfer of the NPC Shares. Subject to the provisions of this Agreement, the
Company shall at Closing transfer to the Executive all of the Company’s right,
title and interest in and to the NPC Shares, and the Executive and NPC shall at
Closing release the Company from any and all liabilities, claims and obligations
of the Company in favor of the Executive or NPC and arising from or relating to
the operation of the NPC Business through and including the Closing Date which,
as of the date hereof, are acknowledged to be, in the aggregate, approximately
$365,000. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

ARTICLE III

The Closing

 

3.1Time and Place of Closing.  The Closing shall take place at the offices of
the Company at 9:00 a.m. Central Standard Time, on August 14, 2017, or at such
other time, date or place as may be mutually agreed by the parties (the “Closing
Date”). 

 

3.2Exchange and Transfer of the Shares and NPC Shares.  At the Closing, the
Company shall transfer the NPC Shares and issue the Option Agreement to the
Executive in the manner hereinafter provided, and the Executive shall acquire
and accept the NPC Shares and the in consideration of the release described in
Section 2.1 and Option Agreement in Section 5.5. 

 

3.3Deliveries by the Executive to the Company.  At the Closing, the Executive
will deliver to the Company the following: 

 

(a)Counterparts of this Agreement executed by the Executive and NPC; and  

 

(b)Any consents required from the directors of the NPC.  

 

3.4Deliveries by the Company to the Executive.  At the Closing, the Company will
deliver to the Executive the following: 

 

(a)Certificates representing the NPC Shares, issued in the name of the
Executive; 

 

(b)The Option Agreement; and 

 

(c)Any consents required from directors of the Company. 

 

3.5Non-Deliveries by Executive to the Company.  It is acknowledged and
understood that the Executive shall only deliver what is listed hereinabove, and
shall not deliver or divest himself of the stock or ownership of any other
company or corporation including, but not limited to, the Company and National
Pain Centers, LLC, an Illinois limited liability company wholly owned by the
Executive.  The Executive currently serves as a director of the Company and
shall continue in such capacity until the next election of directors or until he
resigns or is removed.  

 

ARTICLE IV

Joint Representations and Warranties of the Parties

 

Except as disclosed in the Schedules and Exhibits attached hereto (individually
referred to as a “Schedule” and “Exhibit” and collectively as “Schedules” and
“Exhibits”) as referenced to in the specific Section or Sections hereof to which
the disclosure, Exhibit or Schedule pertains, each of the parties the represents
and warrants to the other, as to the best of such party’s knowledge and belief,
as follows:

 

4.1Title to the NPC Shares.  The Company owns, beneficially and of record, all
of the NPC Shares, free and clear of any Liens and Indebtedness. 

 

4.2Organization; Qualification.  NPC is a company duly organized, validly
existing and in good standing under the laws Nevada.  NPC has the corporate
power and authority to own all of its properties and assets and to carry on the
business as presently conducted and is qualified as a foreign corporation in any
jurisdiction where the failure to be so qualified would have a Material adverse
effect on NPC, its business or operations. 

 

4.3Authority Relative to this Agreement.  The party has full and complete power
and authority to execute and deliver this Agreement on behalf of himself and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement by the party and any and all related agreements and documents,
and the consummation of the transactions contemplated hereby and thereby, have
been duly and validly authorized.  When executed and delivered, this Agreement,
and all related agreements and documents, shall have been duly and validly
executed and delivered by the party and will not violate, constitute or cause a
default, or result in any loss of a Material right under, any provision of law
or the articles of incorporation of NPC, or any rule, regulation, order,
judgment, decree, contract, instrument or agreement to which the party is
subject, or to which he is a party, and will not result in any termination,
acceleration or maturity of any liability, Indebtedness or obligation of NPC.
 This Agreement constitutes, and when executed and delivered each of the related
agreements and documents shall constitute, a valid and binding obligation of the
party. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

4.4Governmental Authorization and Compliance.  There are no violations of any
NPC license, franchise, permit and other governmental authorization, nor are
there any proceedings pending or threatened to revoke or limit any such license,
franchise, permit, or other governmental authorization. 

 

4.5Capitalization.  The records of NPC report accurately the authorized
capitalization of NPC and the number of NPC Shares presently outstanding and
issued, all of which are duly authorized, validly issued, fully paid and
non-assessable.  There are no additional outstanding preemptive rights,
subscriptions, warrants, options, contracts, calls or other rights of any kind
with regard to any NPC Shares or any other security of NPC of any kind. 

 

4.6Financial Statements.   The party has received a complete and accurate copy
of the balance sheet for the most recent fiscal year end and interim period
ending with the most recent quarter, and the related statements of income and
retained earnings for said periods (the “Financial Statements”).  The Financial
Statements fairly present the financial position of NPC as of the respective
dates, and the results of its operations and changes in financial position for
the periods covered thereby, and except to the extent otherwise set forth in the
footnotes contained therein have been prepared in accordance with generally
accepted accounting principles consistently applied. 

 

4.7Title to and Location of Assets.  NPC has good and marketable title to all of
its assets, real and personal, tangible and intangible, including those
capitalized on or included in the Financial Statements, except only for
properties and assets disposed of in the ordinary course of business. 

 

4.8Leases.  NPC is a not a party to any Lease.   

 

4.9Material Contracts.  NPC’s records contain all Material contracts,
agreements, instruments, and commitments arising from or relating to the assets
and business operations of NPC or to which it is bound.   

 

4.10Intellectual Property.  NPC owns or has the right to use all registered
trademarks, registered copyrights, patents and patent applications, if any, used
by NPC in its business operations.  To the knowledge of the party, no other
Person possesses any right, title or interest in, to or under such Intellectual
Property.   

 

4.11Labor Relations.  There are no controversies pending between NPC and any of
its present or former employees which: (a) affect, or can reasonably be expected
to affect, adversely and Materially, its assets or business operations; or (b)
relate to any effort to prevent, restrict or delay consummation of any of the
transactions contemplated by this Agreement. 

 

4.12Employment Agreements.  There are no written or oral agreements with any
employees of NPC which are not terminable upon notice of ninety (90) days or
less. 

 

4.13Employee Benefit Plans.  There are no employee benefit plans within the
meaning of applicable law that affect employees of NPC.  

 

4.14Maintenance of Tangible Assets.  The assets of NPC have been and will be
from the date hereof through the Closing Date, maintained in good and operable
condition ordinary wear and tear excepted. 

 

4.15Accounts Receivable.  Accounts receivable are fairly reported in the
Financial Statements, arose in the ordinary course of business and are the
result of arm’s length, bona fide transactions.   

 

4.16Litigation.  There are no actions, suits, claims, investigations or
proceedings legal, administrative or arbitrative) pending against NPC or any
officer, manager or employee thereof, whether at law or in equity and whether
civil or criminal in nature, before or by any federal, state, municipal or other
court, arbitrator, governmental department, commission, agency or
instrumentality. 

 

4.17Absence of Changes.  Since the date of the Financial Statements, NPC has
operated in the ordinary course, and there has been no: (a) Material adverse
change in the operations, properties or condition (financial or otherwise); (b)
damage, destruction or loss (whether or not covered by insurance) Materially and
adversely affecting the assets or business operations or that could reasonably
be expected to affect, Materially and adversely, the assets or business
operations thereof 

 

4.18Insurance.  NPC records contain a complete copy of all currently effective
policies of insurance of which NPC is the owner or insured or covering any of
its assets or business operations, indicating for each policy the carrier, risks
insured, the amounts of coverage, deductible, and expiration date.  All such
policies are in full force and effect, all premiums due thereon have been paid,
and NPC has complied in all Material respects with the provisions of such
policies.  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

4.19Taxes.  All Tax Returns required to be filed by or on behalf of NPC have
been duly filed on a timely basis and such Tax Returns are complete and
accurate.  All Taxes due and payable have been paid in full on a timely basis.
 NPC has withheld and paid over all Taxes required to have been withheld and
paid over in connection with amounts paid or owing to any employee, creditor,
independent contractor, or other Person.  The liability for unpaid Taxes for all
periods ended on or prior to the date of this Agreement included in the
Financial Statements does not exceed the liability accruals for Taxes (excluding
reserves for deferred Taxes) reflected in such Financial Statements. 

 

ARTICLE V

Other Agreements of the Parties

 

5.1Expenses.  Whether or not the transactions contemplated are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such costs
and expenses. 

 

5.2Best Efforts.  Subject to the terms and conditions of this Agreement, each of
the parties will use its commercially reasonable best efforts to take, or cause
to be taken, all action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective as soon as practicable the transactions contemplated by this
Agreement. 

 

5.3Further Assurances.  From time to time, without further consideration, each
party at its own expense will execute and deliver, or cause to be executed and
delivered, such documents as the other may reasonably request to more
effectively consummate the transactions contemplated hereby.   

 

5.4Survival of Representations and Warranties.  The representations and
warranties of the parties contained in this Agreement shall survive the Closing
for a period ending on the one (1) year anniversary of the Closing Date.   

 

5.5Employment Agreement. At Closing, that certain employment agreement between
the Executive and NPC dated as of February 28, 2014 (the “Employment
Agreement”), shall terminate and be of no further force or effect, except for
the non-disclosure, non-solicitation and non-compete provisions thereof, which
shall remain effective as provided therein. At Closing, the Company shall issue
to the Executive options to acquire 500,000 Company Shares at an option exercise
price of $0.25 per Company Share, pursuant to an Option Agreement in the form of
the copy attached hereto as Exhibit 5.5 (the “Option Agreement”), in full and
complete satisfaction of any and all accrued and unpaid compensation, consulting
fees, or other consideration payable to the Executive for services provided by
him and arising from or related to the operation of the NPC Business through and
including the Closing Date, under the Employment Agreement or otherwise, and for
services provided by him as a director of the Company through the Closing Date. 

 

ARTICLE VI

Closing Conditions

 

6.1Conditions to Each Party’s Obligations.  The respective obligations of each
party to effect the transactions contemplated hereby shall be subject to the
fulfillment at or before the Closing Date of the condition that neither the
Executive and Company shall be subject to any order, decree or injunction of a
court of competent jurisdiction which prevents or delays any of the transactions
contemplated by this Agreement or the continuation of NPC’s or the Company’s
business in the manner conducted prior to the Closing and, further, that this
Agreement, and the transaction described herein, be approved by the directors of
the Company and NPC.  

 

6.2Conditions to the Obligations of Executive.  The obligations of the Executive
to effect the transactions contemplated hereby shall be further subject to the
fulfillment at or before the Closing Date of the following conditions, any one
or more of which may be waived by Executive: 

 

(a)Compliance by the Company.  The Company shall have performed and complied in
all material respects with the provisions contained in this Agreement required
to be performed and complied with by it at or before the Closing Date. 

 

(b)Representations and Warranties.  The representations and warranties of the
Company set forth in this Agreement were true and correct in all material
respects as of the date of this Agreement and shall also be true and correct in
all material respects as of the Closing Date as though made at and as of the
Closing Date, except as otherwise contemplated by this Agreement. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

6.3Conditions to the Obligations of the Company.  The obligations of the Company
to effect the transactions contemplated hereby shall be further subject to the
fulfillment at or before the Closing Date of the following conditions, any one
or more of which may be waived by the Company: 

 

(a)Compliance by the Executive.  The Executive shall have performed and complied
in all material respects with the provisions contained in this Agreement
required to be performed and complied with by or before the Closing Date. 

 

(b)Representations and Warranties.  The representations and warranties of the
Executive set forth in this Agreement shall have been true and correct in all
material respects as of the date of this Agreement and shall also be true and
correct in all material respects as of the Closing Date as though made at and as
of the Closing Date, except as otherwise contemplated by this Agreement. 

 

6.4Other Documents.  Each of the parties will furnish to the other party such
certificates of such party’s members, shareholder, officers, directors,
employees, Associates or Affiliates, or such other documents, as may be
reasonably necessary to evidence fulfillment of the conditions set forth in this
Article VI as the other party may reasonably request. 

 

ARTICLE VII

Termination

 

7.1Termination.  This Agreement may be terminated at any time prior to the
Closing Date: 

 

(a)By the written agreement of Executive and the Company; 

 

(b)By either Executive or the Company by written notice to the other hereto
after 5:00 p.m. Central Standard Time on August 31, 2017 if the transactions
contemplated hereby shall not have been consummated pursuant hereto, unless such
date is extended by the mutual written consent of Executive and the Company; or 

 

(c)By either the Executive or the Company if: (i) the representations and
warranties of the Executive or the Company, shall not have been true and correct
in all material respects as of the date when made; (ii) the Executive or the
Company shall have failed to perform and comply with, in all material respects,
all agreements and covenants required by this Agreement to have been performed
or complied with by such parties prior to the time of such termination and such
failure to perform or comply shall be incurable or shall not have been cured
within a reasonable period of time but not less than ten (10) days in duration
following notice of such failure, provided that the terminating party shall have
performed and complied with, in all material respects, all agreements and
covenants required by this Agreement to have been performed or complied with by
such terminating party prior to such time; or (iii) any event shall have
occurred or any fact or condition shall exist that shall have made it impossible
to satisfy a condition precedent to the terminating party’s obligations to
consummate the transactions contemplated by this Agreement, unless the
occurrence of such event or existence of such fact or condition shall be due to
the failure of the party seeking to terminate this Agreement or any of its
Associates or Affiliates to perform or comply with any of the covenants,
agreements, or conditions 

 

7.2Effect of Termination.  In the event this Agreement is terminated pursuant to
the provisions of Section 7.1, this Agreement shall become void and have no
effect, without any liability on the part of any party hereto, or any of its
members, shareholder, directors, officers, employees, agents, consultants,
representatives, agents, Associates or Affiliates.  

 

ARTICLE VIII

Miscellaneous Provisions

 

8.1Entire Agreement.  This Agreement sets forth the entire agreement between the
parties and supersedes all prior agreements and understandings between the
parties with respect thereto. 

 

8.2Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by written agreement signed by each of the parties. 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

8.3Waiver of Compliance; Consents.  Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefit thereof only by a written instrument signed by the party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, agreement or condition shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.  Whenever this
Agreement requires or permits the consent of any party, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 8.3. 

 

8.4Investigations; Survival of Representations and Warranties.  Each of the
representations and warranties of the parties contained herein or in any
Exhibit, Schedule, certificate, or other document delivered before or at the
Closing shall continue and survive the Closing Date. 

 

8.5Notices.  All notices and other communications under this Agreement shall be
in writing and shall be deemed given if: (a) delivered personally; or (b) mailed
by certified mail (return receipt requested), postage prepaid; or (c) sent by
overnight courier; or (d) transmitted by telefacsimile, email or other
electronic transmission;  to the parties at the addresses currently on record at
the office of the Company (or at such other address for a party as shall be
specified by like notice, provided that notices of a change of address shall be
effective only upon receipt thereof.) 

 

8.6Assignment.  Neither this Agreement nor any of the rights, NPC Shares or
obligations hereunder shall be assigned by any party, nor is this Agreement
intended to confer upon any other person except the parties hereto any rights or
remedies hereunder. 

 

8.7Governing Law.  This Agreement shall be governed by the laws of the State of
Illinois as to all matters including, but not limited to, matters of validity,
construction, effect, performance and remedies, and, as partial consideration
for the other party’s execution and performance hereunder each party waives
personal service of any and all process upon it, to the extent permitted by law,
and consents that all such service of process be made by upon such party at the
address and in the manner set forth in Section 8.5 of this Agreement and service
so made shall be deemed to be completed upon the earlier of actual receipt or
three (3) days after the same shall have been posted to such party’s address.
The parties agree that jurisdiction as to any dispute shall be vested in the
Circuit Court of Cook County Illinois only and that all parties agree that such
Court is the proper venue for all disputes. In the event of any dispute, the
prevailing party shall be entitled to recover its actual attorney’s fees and
costs expended. 

 

8.8Binding Effect and Benefit.  The provisions hereof shall be binding upon, and
shall inure to the benefit of, the parties, and their respective heirs,
executors, administrators, its successors, and assigns. 

 

8.9Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. 

 

8.10Severability.  Whenever possible, each of the provisions of this Agreement
shall be construed and interpreted in such a manner as to be effective and valid
under applicable law.  If any provisions of this Agreement or the application of
any provision of this Agreement to any party or circumstance shall be prohibited
by, or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition without invalidating the remainder of such provision,
any other provision of this Agreement, or the application of such provision to
other parties or circumstances. 

 

8.11Interpretation.  The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement. 

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date set forth above.

 

Executive:

Wellness Center USA, Inc.

 

 

By:________________________________

     Jay Joshi, CEO

 

 

By:_______________________________

     Andrew Kandalepas, CEO

 

 

 

National Pain Centers, Inc.

 

By: ______________________________

         President

   

--------------------------------------------------------------------------------

7